                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN


DOHENY ENTERPRISES, INC.,                            )
an Illinois corporation,                             )
                                                     )
             Plaintiff,                              )
                                                     )
v.                                                   )
                                                     ) No. ______________
CLEARON CORPORATION,                                 )
a Delaware corporation,                              ) JURY TRIAL DEMANDED
                                                     )
             Defendant.                              )
                                                     )


                            COMPLAINT AND JURY DEMAND

                                     Nature of the Action

       This is an action for violation of Section 2 of the Sherman Act. Defendant Clearon

Corporation (“Clearon”) has attempted to monopolize and restrain trade in the United States

market for the sale on the Amazon Internet platform of chlorinated isocyanurates – often referred

to as “chlorinated dry bleaches” or “CDBs” – which are used by consumers to clean swimming

pools of bacteria and algae. Specifically, once Clearon obtained monopoly power in August

2020 over the market for the manufacturing of chlorinated dry bleaches not previously

committed by contract, Clearon attempted to obtain monopoly power in a second market – the

sale of chlorinated dry bleaches on the Amazon Internet platform – by eliminating from that

second market Doheny Enterprises, Inc. (“Doheny”), which was a more efficient and lower-

priced competitor. Clearon effectuated this attempt to monopolize by refusing to deal with

Doheny.

       Clearon first obtained monopoly power for the manufacturing of Trichloroisocyanuric

Acid (Clearon product CDB 90®), often referred to as “Trichlor,” and Sodium



          Case 2:21-cv-00438-JPS Filed 04/06/21 Page 1 of 23 Document 1
Dichloroisocyanurate (Clearon product CDB 56®) often referred to as “Dichlor,” because of the

fire and destruction of a competitor’s manufacturing plant.

       As detailed below, Clearon then used its monopoly power in that market – the

manufacturing market – to refuse to deal with Doheny. There was no efficiency justification for

such refusal despite Clearon having dealt with Doheny for over ten years. Evidence that there is

no efficiency justification for Clearon’s refusal to deal is that executives at Clearon gave the

clear impression to executives at Doheny that the purpose of such refusal to deal was to force

Doheny out of the market for sales through Amazon. Forcing Doheny out of the market for sales

through Amazon allowed Clearon to obtain monopoly power in this second market and to raise

prices above the competitive levels that Doheny had been charging.

       Clearon’s refusal to deal with Doheny also violated the Wisconsin Fair Dealership Law,

which prohibits a grantor of a right to sell a product from terminating a dealership agreement to

resell that product without good cause.

       The foregoing conduct has damaged Doheny Enterprises Inc. in an amount between $10

million to $15 million.

                                          The Parties

       1.      Plaintiff Doheny is an Illinois corporation with its principal place of business in

Pleasant Prairie, Wisconsin. Doheny purchased Trichlor and Dichlor from Clearon and resold it

to consumers both directly through Doheny’s own website and indirectly through the Amazon

Internet platform.

       2.      Defendant Clearon is a Delaware corporation with its principal place of business

in South Charleston, West Virginia. Among other products, Clearon manufactures chlorinated

isocyanurates, often referred to as chlorinated dry bleaches (CDBs), which it had sold to dealers




                                          2
            Case 2:21-cv-00438-JPS Filed 04/06/21 Page 2 of 23 Document 1
who, in turn, re-sold these chlorinated dry bleaches to consumers to clean swimming pools of

bacteria and algae.

                                     Jurisdiction and Venue

       3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1337(a). This action arises under the antitrust laws of the United States, specifically Sections 4

and 16 of the Clayton Act (15 U.S.C. §§ 15, 26) for violations of Section 2 of the Sherman Act

(15 U.S.C. § 2).

       4.      This Court also has subject matter jurisdiction pursuant to 28 U.S.C. §1332(a) in

that the matter in controversy exceeds the sum of $75,000 exclusive of interest and costs and is

between citizens of different states. Doheny is incorporated in the State of Illinois and has its

principal place of business in Wisconsin. Clearon is incorporated in the State of Delaware and

has its principal place of business in West Virginia.

       5.      Venue is proper pursuant to 15 U.S.C. §§ 15 and 22, and also pursuant to 28

U.S.C. § 1391(b)(2), (c)(2), and (d).        Clearon has shipped products into this district.

Specifically, on information and belief, Clearon has shipped products to the Amazon fulfillment

center located in this district. (This information and belief is based on the fact that Clearon is

selling on the Amazon Internet platform using Amazon’s fulfillment centers and the fact that

Amazon has a fulfillment center in this district). Moreover, the injury caused by Clearon’s

conduct substantially occurred in this district in that it was inflicted on Doheny, which has its

principal place of business in Pleasant Prairie, Wisconsin, a community within this district.

       6.      This Court has personal jurisdiction over Clearon pursuant to 15 U.S.C. § 22

because Clearon is a company that transacts business and maintains substantial contacts in this




                                          3
            Case 2:21-cv-00438-JPS Filed 04/06/21 Page 3 of 23 Document 1
district. Further, Clearon’s conduct had the intended effect of causing injury to Doheny, which is

headquartered in this district.

                                       General Allegations

Chlorinated Dry Bleaches

        7.      Consumers who own private swimming pools need to regularly sanitize their

pools to remove bacteria and algae.

        8.      Chlorinated isocyanurates – often referred to as chlorinated dry bleaches – are the

most efficient and cost-effective way for consumers to clean pools of bacteria and algae.

        9.      Trichloroisocyanuric Acid is a chlorinated dry bleach manufactured by Clearon.

It is identified by Clearon as its product CDB 90® and it is often referred to as “Trichlor.”

        10.     Trichlor is a chlorine-based product used for long-term water maintenance.

        11.     Trichlor generally is sold in tablet form in 1 inch or 3 inch sizes that look like

hockey pucks. It also is sold in a stick form.

        12.     Trichlor tablets dissolve very slowly and are frequently drip-fed from automatic

chlorinators, floating dispensers, or pool skimmers. Trichlor tablets in those devices can be “set

and forgotten,” and it is safe to swim in the pool at the same time that such tablets are dissolving

into the pool water.

        13.     There are not good substitutes for Trichlor tablets for long-term water

maintenance.

        14.     Consumers could substitute bromine, but bromine is almost twice as expensive as

Trichlor. In addition, Trichlor acts as both an oxidizer and sanitizer, while bromine is only a

sanitizer.

        15.     Outside of bromine, the possible substitutes for Trichlor are even less attractive to

consumers. Consumers could technically use chlorinating liquid or bleach, but because these


                                           4
             Case 2:21-cv-00438-JPS Filed 04/06/21 Page 4 of 23 Document 1
dissolve so quickly compared to the tablets, consumers would have add such products to their

pools every day or two unless the consumer uses a pool cover; then they could add such products

to their pools twice per week.

        16.    The only other substitute for a consumer would be to use a saltwater chlorine

generator (SWG) system. But consumers would be required to convert to a saltwater pool rather

than freshwater. Such a conversion is very expensive and not a realistic option for a most

consumers.

        17.    Although some consumers at the margins might substitute other products such as

bromines for Trichlor in response to price increases for Trichlor, a sufficient number of

consumers would not turn to such substitutes so as to make such price increases unprofitable.

        18.    Sodium Dichlorisocyanurate is another chlorinated dry bleach manufactured by

Clearon. It is identified by Clearon as its product CDB 56® and it is often referred to as

“Dichlor.”

        19.    Dichlor is not used for long-term water maintenance. Instead, it is used for

“shocking” a pool.

        20.    Shocking a pool means adding to the pool a great deal of chemicals at once in

order to quickly destroy any algae or bacteria in the water.

        21.    Use of such large amounts of chemicals, however, generally requires that

consumers have to wait a significant amount of time before consumers can swim again because

of the chemicals in the pool.

        22.    Dichlor and other “shock” products usually come in granular form such as powder

or crystals.




                                        5
          Case 2:21-cv-00438-JPS Filed 04/06/21 Page 5 of 23 Document 1
       23.     Dichlor dissolves quickly and is milder than other chemicals used to shock a pool.

Furthermore, Dichlor will not raise the pH level of a pool and will not cloud the pool water.

       24.     A possible substitute for Dichlor as a chemical used for pool shock is Calcium

Hypochlorite, often referred to as “Cal-Hypo.” Cal-Hypo is a strong chemical with a high pH

level, along with significant amounts of calcium. Cal-Hypo will significantly raise the pH level

of a pool.   Increased pH levels may result in skin irritation for swimmers and generally

consumers must wait for the pH level to be reduced before swimming can begin again.

       25.     Other possible substitutes for pool shock chemicals technically exist, but they are

not as accepted by consumers as Dichlor. One substitute is Potassium Monopersulfate (MPS).

MPS is sometimes referred to as the “shock and swim” chemical because it is very mild and

consumers can start swimming nearly 15 minutes after using it. MPS is a chlorine alternative

oxygen-based shock. Its primary drawback is that it does not destroy bacteria and algae as

effectively as Dichlor and Cal-Hypo.

       26.     Another possible substitute is sodium hypochlorite, also known as bleach or

“liquid shock.” Sodium hypochlorite is a commercial strength, heavy duty shock chemical most

often used in commercial pools (and may be used in residential swimming pools). It dissolves

very quickly and is typically delivered and stored in 50-gallon vats. It has an even stronger

concentration of bleach than store-brand bleaches.

       27.     Although some consumers at the margins might substitute other products such as

Cal-Hypo, MPS, and sodium hypochlorite for Dichlor as a pool shock treatment in response to

price increases for Dichlor, a sufficient number of consumers would not turn to such substitutes

so as to make such price increases unprofitable.




                                        6
          Case 2:21-cv-00438-JPS Filed 04/06/21 Page 6 of 23 Document 1
Manufacturers of Chlorinated Dry Bleaches

       28.     Prior to August 2020, there were three major manufacturers of chlorinated dry

bleaches in the United States such as Trichlor and Dichlor – (1) Clearon, (2) BioLab, a unit of

KIK Custom Products of Toronto, Canada, and (3) Occidental Chemical, a unit of Occidental

Petroleum Corporation, headquartered in Dallas, Texas.

       29.     In August 2020, the BioLab chlorine plant in Lake Charles, Louisiana was

destroyed by fire following chlorine leaks caused by Hurricane Laura.

       30.     The destruction of the BioLab plant has removed a major source of the production

of chlorinated dry bleaches from the U.S. for at least all of 2021 and, perhaps, longer.

       31.     On information and belief, the BioLab plant accounted for 40% percent of the

chlorinated dry bleach production in the United States in 2019. (This information and belief is

based on beliefs generally held in the industry).

       32.     Prior to the destruction of the BioLab plant, offshore sources of chlorinated

bleaches – such as from China – were not feasible supply substitutes because of transportation

costs, antidumping tariffs, and countervailing duty tariffs, as well as certain other tariffs imposed

on Chinese goods.

       33.     After the destruction of the BioLab plant, supply from offshore plants could be

justified in terms of the extra costs but supply was not available except at high prices.

       34.     Upon information and belief, other chemical manufacturers which may have the

technical capability to re-tool production and incur sunk costs to make chlorinated dry bleaches

are not likely to do so because they most likely recognize that sometime in 2022, the BioLab

plant at Lake Charles, Louisiana will be rebuilt and again produce chlorinated dry bleaches. The

sunk costs to retool would be lost. (This information and belief is based on the fact that other




                                        7
          Case 2:21-cv-00438-JPS Filed 04/06/21 Page 7 of 23 Document 1
chemical manufacturers have not publicly indicated that they are retooling to make chlorinated

dry bleaches based on an Internet search).

       35.        A substantial quantity of chlorinated dry bleaches manufactured in the U.S. and

overseas are committed pursuant to long-term contracts and therefore are not available to

respond to reduced output or increased prices.

       36.        After the BioLab plant fire, Clearon had, and continues to have, monopoly power

in the market for the manufacture of chlorinated dry bleaches not committed pursuant to long-

term contracts.

       37.        Historically, the two largest retailers of Clearon chlorinated dry bleaches for

sanitizing consumer-owned swimming pools were Sam’s West, Inc. (doing business as Sam’s

Club, a subsidiary of Walmart, Inc.), and Doheny Enterprises.

       38.        Historically, Clearon’s agreement with Doheny allowed Doheny to sell Clearon

product online.

       39.        Clearon sold chlorinated dry bleaches for consumers under the trade name

“NAVA.” Clearon also sold a generic form of chlorinated dry bleaches to Doheny that Doheny

then re-sold under its own name.

Doheny’s Role as a Distributor of Chlorinated Dry Bleaches Manufactured by Clearon

       40.        Doheny Enterprises has served as a distributor and dealer for Clearon-

manufactured chlorinated dry bleaches – including both the NAVA and Doheny brand names –

for over ten years.

       41.        Doheny has built a large distribution network dedicated to Clearon’s products,

including eight distribution centers around the United States.




                                        8
          Case 2:21-cv-00438-JPS Filed 04/06/21 Page 8 of 23 Document 1
       42.     Doheny not only sold Clearon-manufactured chlorinated dry bleaches for

swimming pool sanitation to its own customers through the Doheny website, but it also sold

directly to consumers shopping on the Amazon Internet platform.

       43.      Amazon is the largest online retail marketplace in the United States, accounting

for   almost   half   of   all   retail   e-commerce   in   the   country.     Through   its   website

http://www.amazon.com, it reaches customers in several different ways.

       44.     First, Amazon operates as a retailer, selling goods directly to consumers. It

accomplishes this through its large network of Amazon fulfillment centers, where the company

can store, pack, and ship items ordered through the Amazon website.

       45.     Second, Amazon allows third-party sellers to use its Internet platform to sell

directly to consumers. If a third-party seller wishes to take advantage of the Amazon Internet

platform in this manner, then it must (1) pay Amazon a $39.99 registration fee; (2) pay Amazon

a commission on each item sold on the Amazon platform that generally ranges between 8% and

15%; and (3) pay Amazon either a monthly subscription fee of $39.99 per month or an additional

fee of $0.99 per item sold.

       46.     Third-party retailers can use their own distribution centers when selling through

the Amazon Internet platform. If a third-party retailer chooses this option, then the third-party

retailer is responsible for shipping and the costs associated with shipping.

       47.     For an additional fee, however, third-party retailers can instead elect to use the

“Fulfillment by Amazon” service. If a third-party retailer selects this option, then Amazon itself

will store, pack, ship, and manage customer returns and service at the Amazon fulfillment

centers.




                                         9
           Case 2:21-cv-00438-JPS Filed 04/06/21 Page 9 of 23 Document 1
          48.   Amazon dominates the United States online retail market. It enjoys nearly half of

all online sales of consumer goods, while the next nine largest online retailers – which consists

of companies like eBay, Inc., Walmart Inc., and Costco Wholesale Corporation – combine to

account for only 21% of sales. Amazon therefore wields considerable power to control online

retail prices by setting a benchmark floor price that many other online retailers are pressed to

follow.

          49.   During the COVID-19 pandemic, Amazon has further become the preferred

Internet platform for consumers.

          50.   During the pandemic, Walmart tried to institute an online service with free

delivery called Walmart+.         On information and belief, Walmart established Walmart+ to

compete with Amazon Prime but Walmart has been able to enroll only 30 million subscribers as

opposed to Amazon Prime’s 120 million subscribers. (This information and belief is based on an

article found on the Internet).

Clearon’s Attempts to Compete With Doheny On The Amazon Internet Platform

          51.   Doheny has been able to sell NAVA and Doheny brand chlorinated dry bleaches

through Amazon at very competitive prices because Doheny has its own distribution centers and,

therefore, does not have to use Amazon’s fulfillment centers. For example, Doheny was able to

sell ten pound buckets of Clearon-manufactured chlorinated dry bleaches for only $59.99

through the Amazon Internet platform as recently as June 2020.

          52.   Prior to August 2020, Clearon tried to compete with Doheny by selling NAVA-

brand products directly to consumers on the Amazon Internet platform.

          53.   Prior to August 2020, Clearon was not successful at competing with Doheny on

the Amazon Internet platform because Clearon did not itself have distribution centers.

Consequently, it was forced to use Amazon’s fulfillment centers. As set forth above, Amazon’s


                                          10
           Case 2:21-cv-00438-JPS Filed 04/06/21 Page 10 of 23 Document 1
price structure for third-party resellers using the Amazon fulfillment centers results in higher

prices than the prices that can be charged by a third-party reseller on Amazon that has its own

distribution centers, such as Doheny.

        54.      Prior to August 2020, many consumers therefore chose to buy chlorinated dry

bleach products from Doheny’s storefront on the Amazon Internet platform rather than

Clearon’s. This was because chlorinated dry bleaches are often treated as a commodity, where

the product with the lowest price will receive the most sales.

Clearon Refuses to Deal with Doheny

        55.      The Amazon Internet platform was the only practical way for Clearon to obtain

supra-competitive prices for its monopoly in the manufacture of chlorinated dry bleaches.

        56.      Because Clearon had principally relied on Doheny and Sam’s Club for over ten

years to resell the chlorinated dry bleaches to retailers and consumers, Clearon had no sales

personnel or infrastructure – such as distribution facilities – for it to sell NAVA-brand

chlorinated dry bleaches itself except through the Amazon Internet platform using Amazon’s

fulfillment centers.

        57.      Clearon, however, could not obtain supra-competitive prices on the Amazon

Internet platform if it had to compete with Doheny.

        58.      In order to obtain supra-competitive prices on the Amazon Internet platform,

Clearon had to eliminate Doheny as a competitor on Amazon. It first attempted to do this by

requesting in early 2020 that Doheny raise its prices on the Amazon Internet platform,

specifically by telling Doheny that the company was not charging enough. But Doheny refused

to raise its prices.




                                         11
          Case 2:21-cv-00438-JPS Filed 04/06/21 Page 11 of 23 Document 1
       59.     Following the BioLab fire and destruction of the BioLab plant in August 2020,

however, Clearon obtained monopoly power for the manufacture of chlorinated dry bleaches. On

information and belief, after the destruction of the BioLab plant, Clearon had 50% of the U.S.

market for pounds of manufactured chlorinated dry bleaches that were not previously committed

pursuant to contract. (This information and belief is based on beliefs by persons in the industry,

including Doheny). In addition, there are no other available supplies not previously committed to

other purchasers and there are also barriers to entry.

       60.     After the BioLab fire, some offshore chlorinated dry bleaches were imported into

the United States despite the tariffs and other barriers to entry. Such imports were at high prices.

On information and belief, some distributors sold such imported chlorinated dry bleaches at a

loss merely to maintain their presence in the market. (Such information and belief is based on

Doheny’s own experience in purchasing and selling chlorinated dry bleaches manufactured

offshore and imported into the United States).

       61.     Clearon then abused that monopoly power by refusing to deal with Doheny –

effectively eliminating Doheny as a competitor on the Amazon Internet platform.

       62.     In October 2020 Clearon made an offer to Doheny that reduced the available

pounds of chlorinated dry bleaches that it would sell to Doheny from 5.85 million pounds per

year to 1.6 million pounds per year.

       63.     Clearon’s offer also significantly raised prices to Doheny. Clearon’s offer for

Trichlor, for example, increased from $1.39 per pound in 2020 to $2.63 per pound in 2021 –

nearly a 100% increase.

       64.     Clearon’s offer would also make deliveries of product to Doheny beginning in

March of 2021. This was problematic because those first shipment dates are already halfway




                                        12
         Case 2:21-cv-00438-JPS Filed 04/06/21 Page 12 of 23 Document 1
through the January through May pool supplies selling season. Furthermore, the bulk of the

shipments were scheduled after the January through May pool supplies selling season.

        65.     The offer made by Clearon to Doheny was so onerous that it was effectively a

non-offer. Doheny tried to find substitute chlorinated dry bleaches to re-sell, but could not find

such substitutes at competitive prices.

        66.     By eliminating Doheny on the Amazon Internet platform, Clearon eliminated an

efficient, low-cost alternative for consumers to purchase chlorinated dry bleaches for swimming

pools and instead substituted itself as a high-priced inefficient distributor.

        67.     As of January 2021, Clearon has raised prices for its chlorinated dry bleaches on

the Amazon Internet platform. For example, Clearon has offered ten pound buckets of Clearon-

manufactured chlorinated dry bleaches on the Amazon Internet platform for $75. That is a 25%

price increase over what Doheny was offering.

        68.     Other suppliers have not entered the Amazon Internet platform market in response

to Clearon’s price increases.

        69.     Sam’s Club has not entered the Amazon Internet platform market.

        70.     On information and belief, Sam’s Club is not likely to enter the Amazon Internet

platform market to sell Clearon chlorinated dry bleaches because Walmart -- the parent company

of Sam’s Club -- has been trying to create its own platform to compete against Amazon. (This

information and belief is based on beliefs generally held by persons in the industry as well as

Internet articles).

        71.     By eliminating Doheny, Clearon and Leslie's, Inc. comprised a duopoly on the

Amazon Internet platform for the sale of chlorinated dry bleaches.

        72.     Leslie's, Inc. raised its prices to meet Clearon’s higher prices.




                                         13
          Case 2:21-cv-00438-JPS Filed 04/06/21 Page 13 of 23 Document 1
       73.     Clearon had no plausible procompetitive justifications for its removal of Doheny

as a distributor on the Amazon Internet platform and its substitution of itself.

       74.     Clearon’s conduct is forsaking short-term profits to eliminate Doheny and obtain

a monopoly on the Amazon Internet platform. Because it faces a downward sloping demand

curve, Clearon’s increase in prices for chlorinated dry bleaches offered on the Amazon Internet

platform will result in the loss of customers compared to the sales made through Doheny on the

Amazon Internet platform, but, on information and belief, Clearon’s profit margins will also be

reduced for its own sales compared to its sales through Doheny because of Clearon’s increased

distribution costs. (Such information and belief is based on the belief that Clearon faces a

downward sloping demand curve and that Doheny’s distribution costs on Amazon are lower that

Clearon’s costs).

       75.     The foregoing evidence establishes that Clearon gave up a more profitable

cooperative arrangement with Doheny in favor of a less profitable exclusion strategy that would

envision Clearon recouping its losses through Doheny’s resultant inability to compete.

       76.     Because of the monopoly power of the Amazon Internet platform, a sufficient

number of consumers would not turn to other Internet platforms in response to a price increase

on the Amazon Internet platform so as to make such price increases unprofitable.

Clearon’s Violation of the Wisconsin Fair Dealership Law

       77.     Doheny is a dealership under the Wisconsin Fair Dealership Law, Wis. Stat.

§135.01 et seq., in that there have been written and oral agreements between Doheny and

Clearon for a period of over ten years. These agreements granted Doheny the right to sell and

distribute NAVA-brand and Doheny-brand chlorinated dry bleaches and established a

community of interest between Clearon and Doheny in the business of offering, selling, and

distributing NAVA-brand and Doheny-brand chlorinated dry bleaches at retail.


                                        14
         Case 2:21-cv-00438-JPS Filed 04/06/21 Page 14 of 23 Document 1
       78.     Pursuant to the written and oral agreements between Clearon and Doheny by

which Doheny would sell NAVA-brand and Doheny-brand chlorinated dry bleaches, Doheny

had the sole obligation as between Doheny and Clearon (i) to maintain a website for such sales;

(ii) to market and advertise Clearon-manufactured chlorinated dry bleaches to consumers; (iii) to

maintain inventory in Doheny distribution centers sufficient to meet demand, particularly to meet

the heavy demand during the pool selling season from January through May; (iv) to bear the risk

of loss of the product due to fire or other damage; (v) to maintain a marketing and sales staff; (vi)

to take orders from consumers; (vii) to bill and receive payment from retailers and consumers;

and (viii) to bear the risk of loss of nonpayment.

       79.     During the over ten years that Doheny acted as Clearon's distributor and dealer,

NAVA and Doheny brand chlorinated dry bleaches accounted for between 11 and 12 percent of

the revenues received by Doheny and between 10 and 11 percent of the gross profits earned by

Doheny.

       80.     During the over ten years that Doheny acted as Clearon's distributor and dealer for

NAVA-brand and Doheny-brand chlorinated dry bleaches, Doheny invested between $5 million

and $10 million in inventory of NAVA-brand and Doheny-brand products on an annual basis.

       81.     During the over ten years that Doheny acted as Clearon's distributor and dealer for

NAVA-brand and Doheny-brand chlorinated dry bleaches, Doheny invested between $5 million

and $10 million for distribution centers and other facilities to sell NAVA-brand and Doheny-

brand products efficiently and at a lower cost.

       82.     During the over ten years that Doheny acted as Clearon's distributor and dealer for

NAVA-brand and Doheny-brand chlorinated dry bleaches, Doheny employed an individual




                                         15
          Case 2:21-cv-00438-JPS Filed 04/06/21 Page 15 of 23 Document 1
whose primary function was to administer and facilitate sales of NAVA-brand and Doheny-

brand chlorinated dry bleaches to retailers and consumers.

       83.     During the over ten years that Doheny acted as Clearon's distributor and dealer for

NAVA-brand and Doheny-brand chlorinated dry bleaches, Doheny spent between $6 million and

$10 million for advertising and promotion of those chlorinated dry bleaches.

       84.     After the August 2020 fire and destruction of the BioLab plant in Lake Charles,

Louisiana, Clearon offered to Doheny on or about October 22, 2020 a written agreement to buy

NAVA-brand and Doheny-brand chlorinated dry bleaches at such significantly reduced amounts

and substantially increased prices that it was effectively a non-offer.

       85.     Furthermore, the offer made by Clearon was for the initial delivery of chlorinated

dry bleaches halfway through the January through May pool supplies buying season. The bulk of

the delivery would come after the January through May pool supplied selling season.

       86.     The offer made by Clearon to Doheny on or about October 22, 2020 was a

substantial change in the competitive circumstances of Doheny as a distributor and dealer of

chlorinated dry bleaches without good cause.

       87.     On information and belief, at approximately the same time, Clearon offered Sam's

Club significantly greater volume of product at substantially better pricing for chlorinated dry

bleaches for sale in Sam’s Club locations than Clearon had offered to Doheny, as well as

delivery of product prior to the beginning of the pool supplies buying season. This is because

Sam’s Club was not a competitor to Clearon for the sale of chlorinated dry bleaches on the

Amazon Internet platform. (This information and belief is based on industry knowledge).




                                        16
         Case 2:21-cv-00438-JPS Filed 04/06/21 Page 16 of 23 Document 1
       88.     Subsequent to its onerous offer to Doheny in October 2020 (that was effectively a

non-offer), Clearon withdrew its offer to sell to Doheny on any terms, stating that it would not

sell any product to Doheny.

       89.     There are no other sources for chlorinated dry bleaches available to Doheny in

2021 at competitive prices.

                                     The Relevant Market

       90.     The relevant product markets are the markets for the manufacture of chlorinated

dry bleaches in the United States and the markets for the sale of Trichlor and Dichlor sold to

consumers on the Amazon Internet platform.

       91.     The relevant geographic market is the United States.

                                     Anticompetitive Effect

       92.     As a result of Clearon’s conduct, prices to consumers on the Amazon Internet

platform for chlorinated dry bleaches have increased significantly.

       93.     As a result of Clearon’s conduct, consumers have fewer choices of where to

obtain chlorinated dry bleaches to sanitize and shock swimming pools.

       94.     As a result of Clearon’s conduct, a more efficient and lower-priced distributor of

chlorinated dry bleaches previously available to consumers has been eliminated on the Amazon

Internet platform.

                                       Barriers to Entry

       95.     Barriers to entry exist in that the costs of transportation and tariffs prevent

offshore manufacturers from selling into the U.S. market at competitive prices.

       96.     Furthermore, current U.S. manufacturers of chemicals that could retool their

production and incur sunk costs to make chlorinated dry bleaches are not likely to do so because




                                        17
         Case 2:21-cv-00438-JPS Filed 04/06/21 Page 17 of 23 Document 1
they would incur sunk costs that they would not be able to recover when the BioLab plant in

Lake Charles, Louisiana is rebuilt and begins to manufacture chlorinated dry bleaches.

       97.     Upon information and belief, such other current U.S. manufacturers of chemicals

have not yet retooled their production and incurred sunk costs to make chlorinated dry bleaches

in response to Clearon’s price increases. (This information and belief is based on Internet

searches for announcements that other manufacturers of chemicals are switching to the

manufacture of chlorinated dry chemicals).

       98.     No new “greenfield” plant to manufacture chlorinated dry bleaches has been built

in the United States in recent decades. This is due to a variety of reasons, including but not

limited to the difficulty of obtaining environmental regulatory approval for such construction.

  Clearon Has A Dangerous Probability Of Obtaining Monopoly Power For The Sale Of
      Chlorinated Dry Bleaches To Consumers On The Amazon Internet Platform

       99.     By eliminating Doheny as a reseller of chlorinated dry bleaches on the Amazon

Internet platform, Clearon and another company, Leslie's, Inc., now have nearly all of the

volume of chlorinated dry bleaches available on the Amazon Internet platform.

       100.    Clearon has also substantially raised prices on NAVA-brand chlorinated dry

bleaches on the Amazon Internet platform. For example, as of January 23, 2021, it was offering

10 pound buckets of NAVA-brand Trichlor tablets for $75. In contrast, Doheny was able to offer

the same product for only $59.99 on the Amazon Internet platform as recently as June 2020.

       101.    Leslie's, Inc. has met Clearon’s higher prices.

       102.    No new suppliers have entered the Amazon Internet platform to sell chlorinated

dry bleaches in response to the price increases of Clearon and Leslie's, Inc..




                                        18
         Case 2:21-cv-00438-JPS Filed 04/06/21 Page 18 of 23 Document 1
                                       Interstate Commerce

          103.   Clearon’s conduct to restrain trade and to monopolize the U.S. market for the

manufacture and sale of chlorinated dry bleaches was in interstate commerce.

          104.   As a result of Clearon’s conduct, the price of Trichlor and Dichlor in interstate

commerce is likely to be higher than it would have been but for Clearon’s conduct.

                                      Causation and Damages

          105.   As a direct and proximate result of Clearon’s conduct, Doheny has been injured.

          106.   But for Clearon’s conduct, Doheny would have been able to compete more

effectively.

          107.   Doheny has suffered damages because of Clearon’s conduct.

                                             COUNT I

      Attempted Monopolization Of Trichlor Sold On The Amazon Internet Platform
                    In Violation Of Section 2 Of The Sherman Act

          108.   Doheny repeats and realleges paragraphs 1 through 107 as though fully set forth

herein.

          109.   Clearon has a dangerous probability of achieving monopoly power in the U.S.

market for the sale of Trichlor on the Amazon Internet platform.

          110.   Clearon has a specific intent to achieve monopoly power in the U.S. market for

the sale of Trichlor on the Amazon Internet platform.

          111.   Clearon has engaged in anticompetitive acts in furtherance of its specific intent to

acquire monopoly power, including but not limited to refusing to deal with Doheny and

eliminating Doheny as a competitor for the sale of Trichlor on the Amazon Internet platform.

          112.   By reason of Clearon’s conduct, Doheny has been injured in its business in an

amount which is presently undetermined.



                                          19
           Case 2:21-cv-00438-JPS Filed 04/06/21 Page 19 of 23 Document 1
          113.   Unless the injunctive relief requested below is granted, irreparable injury will

occur, and will continue to occur, to Doheny.

                                             COUNT II

      Attempted Monopolization Of Dichlor Sold On The Amazon Internet Platform
                   In Violation Of Section 2 Of The Sherman Act

          114.   Doheny repeats and realleges paragraphs 1 through 113 as though fully set forth

herein.

          115.   Clearon has a dangerous probability of achieving monopoly power in the U.S.

market for sale of Dichlor on the Amazon Internet platform.

          116.   Clearon has a specific intent to achieve monopoly power in the U.S. market for

the sale of Dichlor on the Amazon Internet platform.

          117.   Clearon has engaged in anticompetitive acts in furtherance of its specific intent to

acquire monopoly power including but not limited to refusing to deal with Doheny and

eliminating Doheny as a competitor for the sale of Dichlor on the Amazon Internet platform.

          118.   By reason of Clearon’s conduct, Doheny has been injured in its business in an

amount which is presently undetermined.

          119.   Unless the injunctive relief requested below is granted, irreparable injury will

occur, and will continue to occur, to Doheny.

                                            COUNT III

                         Violation of the Wisconsin Fair Dealership Law

          120.   Doheny repeats and realleges paragraphs 1 through 119 as fully set forth herein.

          121.   At all relevant times, Wisconsin had a law known as the Wisconsin Fair

Dealership Law (WFDL) found at Wis. Stat. §135.01, et seq.




                                          20
           Case 2:21-cv-00438-JPS Filed 04/06/21 Page 20 of 23 Document 1
       122.    Doheny has been a dealership of Clearon’s under the WFDL selling Clearon-

manufactured chlorinated dry bleaches.

       123.    Without good cause, Clearon refused to deal with Doheny and substantially

changed the competitive circumstances of the dealership agreement.

       124.    Doheny’s business has been damaged in the amount of at least $10 million to $15

million by Clearon’s violation of the WFDL.

                                         Prayer for Relief

Wherefore, Doheny prays:

       (a)     That the conduct of Clearon alleged above be adjudged and decreed to be

unlawful restraints of trade and monopolization in violation of Section 2 of the Sherman Act;

       (b)     That Doheny recover threefold the damages to have been sustained by it;

       (c)     That Clearon be enjoined from continuing its unlawful restraint of trade and

monopolization;

       (d)     That Doheny recover its cost of suit, including reasonable attorneys’ fees, as

provided by the antitrust laws;

       (e)     That the conduct of Clearon alleged above be adjudged and decreed to be a

violation of the Wisconsin Fair Dealership Law;

       (f)     That Clearon be enjoined from refusing to deal with Doheny and terminating

Doheny as a dealer and distributor without good cause;

       (g)     That Doheny recover its cost of suit, including reasonable attorneys’ fees, as

provided by the Wisconsin Fair Dealership Law; and

       (h)     That Doheny be granted such other, further, and different relief as the nature of

the case may require or as the Court may deem just and proper.




                                        21
         Case 2:21-cv-00438-JPS Filed 04/06/21 Page 21 of 23 Document 1
Dated: April 6, 2021                   DOHENY ENTERPRISES, INC.



                                       By: /s/ Jeffery M. Cross
                                           One of its attorneys

                                        Jeffery M. Cross (WIED #0547980)
                                        D. Richard Self
                                        FREEBORN & PETERS LLP
                                        311 S. Wacker Drive, Suite 3000
                                        Chicago, IL 60606
                                        (312) 360-6000
                                        jcross@freeborn.com
                                        rself@freeborn.com

                                        Steven Filipowski
                                        HARRISON & HELD LLP
                                        333 W. Wacker Drive, Suite 1700
                                        Chicago, IL 60606
                                        (312) 621-5222
                                        sfilipowski@harrisonheld.com




                                       22
        Case 2:21-cv-00438-JPS Filed 04/06/21 Page 22 of 23 Document 1
                                  DEMAND FOR JURY TRIAL

       Doheny Enterprises, Inc., by its attorneys, hereby demand pursuant to Rule 38(b) of the

Federal Rules of Civil Procedure, trial by jury of all issues triable by right.

Dated: April 6, 2021                                DOHENY ENTERPRISES INC.



                                                    By: /s/ Jeffery M. Cross___
                                                            One of its attorneys

                                                    Jeffery M. Cross (WIED #0547980)
                                                    D. Richard Self
                                                    FREEBORN & PETERS LLP
                                                    311 S. Wacker Drive, Suite 3000
                                                    Chicago, IL 60606
                                                    (312) 360-6430
                                                    jcross@freeborn.com
                                                    rself@freeborn.com




                                        23
         Case 2:21-cv-00438-JPS Filed 04/06/21 Page 23 of 23 Document 1
